—Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered November 10, 2010, as amended June 21, 2012, convicting defendant, upon his plea of guilty, of grand larceny in the third degree, and sentencing him to a term of 364 days, unanimously modified, as a matter of discretion in the interest of justice, to the extent of adjudicating defendant a youthful offender, and otherwise affirmed.
We find the sentence excessive to the extent it did not include youthful offender treatment.
Concur—Acosta, J.E, Moskowitz, Renwick, Freedman and Clark, JJ.